Citation Nr: 1621246	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  09-47 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected residuals of right ankle fracture.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected residuals of right ankle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  At such time, the record was held open for 60 days until October 21, 2014, for the receipt of any additional evidence.  While the Veteran, via his representative, submitted an October 2, 2014, statement from Dr. Goforth relevant to his claims for service connection for bilateral pes planus, a cervical spine disorder, and a lumbar spine disorder with an accompanying waiver of Agency of Original Jurisdiction (AOJ) consideration on October 20, 2014, such evidence was not associated with the record until November 19, 2014.   

On November 18, 2014, the Board issued a decision denying service connection for bilateral pes planus and bilateral hearing loss, granting service connection for tinnitus, and remanding the claims for service connection for lumbar and cervical spine disorders.  Subsequently, in December 2014, the Veteran submitted a "Letter of Disagreement" as to the Board's decision in which he argued that Dr. Goforth's October 2, 2014, record should have been considered in the adjudication of his claims for service connection for bilateral pes planus, a cervical spine disorder, and a lumbar spine disorder.  While the Board has not entered a decision as to the claims of service connection for cervical and lumbar spine disorders and, in fact, remands such matters again herein, the Board construes such "Letter of Disagreement" as a Motion to Vacate the November 18, 2014, Board decision with regard to the issue of entitlement to service connection for bilateral pes planus.  For the reasons discussed herein, the Board grants such motion and vacates the November 18, 2014, decision with respect only to the issue of entitlement to service connection for bilateral pes planus and issues this decision in its place.  To the extent the November 18, 2014, Board decision denied service connection for bilateral hearing loss and granted service connection for tinnitus, such findings are not disturbed.

With regard to the issue of entitlement to service connection for lumbar and cervical spine disorders, the Board remanded the claims in November 2014 for additional development, and the case now returns for further appellate review.  When last remanding the claims above, the Board captioned them as encompassing the Veteran's contention that his spinal disorders are secondary to his pes planus; however, as the Board denies the claim for service connection for bilateral pes planus herein, this contention is no longer a viable means of establishing service connection, and the claims have been rephrased accordingly.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for lumbar and cervical spine disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 18, 2014, Board issued a decision denying service connection for bilateral pes planus.

2.  On October 20, 2014, VA received evidence consisting of an October 2, 2014, statement from Dr. Goforth relevant to the appeal with an accompanying waiver of AOJ consideration that had not been associated with the record at the time the November 18, 2014, decision was issued.

3.  On the Veteran's March 1978 service induction examination, second degree bilateral pes planus was noted.

4.  The Veteran's pre-existing bilateral pes planus did not increase in severity during service.


CONCLUSIONS OF LAW

1.  The Board's November 18, 2014, decision with respect to the issue of entitlement to service connection for bilateral pes planus is vacated.  38 U.S.C.A. 
§ 7104(a) (West 2014); 38 C.F.R. § 20.904(a) (2015).

2.  Pre-existing bilateral pes planus was not aggravated by service.  38 U.S.C.A. 
§§ 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

On November 18, 2014, Board issued a decision denying service connection for bilateral pes planus.

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904(a) (2015). 

In the instant case, on October 20, 2014, VA received evidence consisting of an October 2, 2014, statement from Dr. Goforth relevant to the appeal with an accompanying waiver of AOJ consideration that had not been associated with the record at the time the November 18, 2014, decision was issued.  

Consequently, the Board finds that the November 18, 2014, decision with respect to the issue of entitlement to service connection for bilateral pes planus must be vacated so as to allow for consideration of Dr. Goforth's October 2, 2014, record in the adjudication of the claim.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2008 letter, sent prior to the initial unfavorable decision issued in January 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds VA has complied with its duty to assist the Veteran in the development of his claim decided herein.  In this regard, the Board notes that all available STRs, service personnel records, and post-service VA and private treatment records were obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination in September 2012 in order to determine the nature and etiology of his bilateral pes planus.  The Board finds the examination and accompanying opinion to be adequate to decide the issue as they are predicated on a full review of the record, to include the Veteran's statements made regarding the onset of his pes planus, his STRs, and post-service records.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the claim decided herein has been satisfied.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a hearing in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014 hearing, the undersigned noted the issue on appeal. Also, information was solicited regarding the Veteran's claim that his bilateral pes planus was aggravated due to the types of duties he performed during his military service.  Furthermore, during the hearing, the undersigned recommended the submission of additional evidence that may be helpful to the claim and held the record open for 60 days so as to allow the Veteran to submit it and such was received in October 2014.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  There i no indication based on the hearing testimony that there is additional, outstanding evidence necessary to decide the claim.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required. 

III.  Analysis

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306. 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  When a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In this circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish an increase in severity.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402   (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's March 1978 service induction examination noted second degree bilateral pes planus that was considered non-disabling.  The STRs are silent as to any complaints of, or treatment for, bilateral pes planus during service.  On his October 1983 separation examination, while the Veteran reported painful and swollen joints, he denied any foot trouble.  Clinical evaluation of his feet was normal.

Post-service treatment records show no specific treatment for bilateral pes planus.  The Board notes, however, that in a July 2008 statement, the Veteran's private chiropractor, Dr. B., documents that the Veteran's bilateral pes planus is a contributing factor to his chronic back pain.  In a September 2008 statement, the Veteran indicated that his bilateral pes planus was diagnosed during his induction and was not mentioned again and, in fact, was only re-discovered in his records by his representative in July 2008.  The Veteran stated that, over the years, he has experienced increasing pain in his feet.

On September 2012 VA examination, the Veteran reported he had his first onset of foot pain in 1979 while overseas working on the flight line with constant standing, also some sitting.  He indicated that he did not seek care for his feet, as he thought it was normal sore feet.  The Veteran stated that he was not aware he had flat feet from his enlistment examination.  He indicated that he first sought care for his feet three years ago for bilateral foot pain.  The Veteran reported that, since service, he has worked as a bank courier, mostly driving.  He also worked for the United States Postal Service for two years on his feet as a clerk/sorter and at a hotel on his feet as busser/room service.  The Veteran reported that his foot pain was present while in service and after, but seemed to become worse after a post-service motor vehicle accident.

Physical examination revealed very mild bilateral pes planus.  The examiner found that the bilateral pes planus, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner reasoned that the Veteran was noted to have asymptomatic pes planus upon enlistment exam, there were no STRs for flatfoot or foot pain during service, and the separation exam did not mention pes planus.  Further, on separation exam, there were no foot complaints, and a normal foot examination was found.  The examiner noted that this suggests that the condition was mild.  The examiner also noted that the Veteran did not seek care until recently, about three years ago per his history, for his foot pain.  The examiner further found that the Veteran was in service for five years, but he was on his feet in the Postal Service for 22 years.  The examiner opined that this combined with the very recent complaints of foot pain, indicated that the postal service was the cause of his aggravation of pes planus pain, not military service.  

During the August 2014 Board hearing the Veteran testified that his foot pain increased during service due to wearing heavy gear and marching on the hard surface.  He also stated that his foot pain has continued to the present time and has worsened over the years.  See page 9 of the Board hearing transcript.  

In an October 2014 record, Dr. Goforth noted that the Veteran complained of flat feet.  He further observed that the Veteran reported that he was not told that he had flat feet and, therefore, received no treatment for flat feet.  Dr. Goforth stated that the Veteran felt quite strongly that his time in the service was a contributing factor.  In this regard, he informed Dr. Goforth that his job required him to stand on concrete for long periods of time as a guard and was required to carry a heavy pack.  He further indicated that such activities resulted in pain along the medial longitudinal arches, which he continued to experience with prolonged standing or weightbearing activities.  Following an examination and diagnostic testing, Dr. Goforth indicated that the Veteran's pes planovalgus was likely an inherited condition; however, his activity level and job requirements in the service were likely a contributing factor in terms of causing his condition to become symptomatic.

As stated previously, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment. 38 U.S.C.A. § 1111.  The term "noted" denotes only such disorders that are recorded in examination reports.  The presumption of soundness attaches only where there has been an induction examination during which the disorder about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Therefore, since the Veteran's bilateral pes planus was noted on his induction examination, he is not entitled to the presumption of soundness. 

If, as here, a pre-existing disorder is noted upon entry into the military service, the Veteran cannot bring a claim for service connection for that disorder, but may instead bring a claim for service-connected aggravation of that disorder.  However, the presumption of aggravation applies where there was a worsening of the disorder during the Veteran's active military service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

In regard to whether there was an in-service worsening of the pes planus, the Veteran reports that wearing heavy gear and marching on the hard surface aggravated his bilateral foot disorder.  However, the Veteran's STRs are negative for complaints or findings of bilateral pes planus.  Moreover, on an October 1983 Report of Medical History, he denied any foot trouble, and his accompanying October 1983 separation examination revealed that clinical examination of his feet were normal.  

Additionally, the record is void of documentation of any foot disorder until July 2008, some twenty-five years after the Veteran's separation from service. Furthermore, the September 2012 VA examiner determined that the Veteran's bilateral pes planus did not increase in severity during service.  Specifically, she found that the Veteran's current bilateral pes planus, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner reasoned that the asymptomatic pes planus was noted at enlistment exam; there were no STRs for flatfoot or foot pain during service, and the separation exam did not mention pes planus.  Further, on separation exam, there were no foot complaints, and a normal foot exam was found.  The examiner noted that this suggests that the condition was mild.  

In this regard, the Board accords great probative weight to the September 2012 VA examiner's opinion as such was predicated on a full review of the record, to include the Veteran's statements made regarding the onset of his bilateral foot pain, his STRs, and post-service records.  Moreover, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

In contrast, the Board accords no probative weight to Dr. Goforth's October 2014 opinion that the Veteran's activity level and job requirements in the service were likely a contributing factor in terms of causing his pes planovalgus condition to become symptomatic.  In this regard, Dr. Goforth's opinion was based solely on the Veteran's lay reports and made without a review of his STRs, which, as indicated previously, reflect only asymptomatic pes planus at enlistment and are entirely negative for any complaints of flat feet or foot pain during service.  Furthermore, at his separation examination, the Veteran explicitly denied any foot trouble, which is in direct contradiction to his report to Dr. Goforth that the Veteran experienced foot problems during service.  Consequently, his current statements as to the severity of his pes planus during service are less credible than those made contemporaneously in service.  Moreover, clinical evaluation of his feet was normal at separation, belying Dr. Goforth's indication that the Veteran's pes planus became symptomatic during service.  Furthermore, Dr. Goforth did not take into consideration the impact the Veteran's post-service employment in the Postal Service for 22 years had on his pes planus.

Consequently, as Dr. Goforth's opinion is based on an incomplete or inaccurate factual premise, it is accord no probative weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on Veteran's statement renders a medical report incredible only if the Board rejects the statement of the Veteran).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, as a layperson, to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Additionally, lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

In the instant case, although the Veteran is competent to report that he wore heavy gear and marched on hard surfaces during his active military service and is competent to describe bilateral foot pain during service and since service, the Board finds that he is not competent to offer an opinion as to whether his pre-existing pes planus increased in severity during service since he does not possess the requisite medical knowledge to offer such an opinion.  Specifically, the determination that pes planus has worsened beyond the natural progression as a result of any instance of the Veteran's military service, to include wearing heavy gear and marching on hard surfaces, involves knowledge of the impact of such activities on the arch, an internal structure, of the foot.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion as to whether his bilateral pes planus were aggravated as a result of his military service and, therefore, his opinion is nonprobative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Based on the foregoing, the Board finds that, as there was no increase in the severity of the Veteran's pre-existing pes planus during service, such was not aggravated by service and, therefore, service connection is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral pes planus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The November 18, 2014, Board decision with respect to the issue of entitlement to service connection for bilateral pes planus is vacated.

Service connection for bilateral pes planus is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that his current cervical and lumbar spine disorders, diagnosed as cervical spine degenerative joint disease and lumbar spine degenerative joint disease and degenerative disc disease, are directly related to his in-service duties requiring him to carry heavy equipment, as his back and neck pain predated his 1995 motor vehicle accident that many of his treatment records reflect as the event precipitating his back and neck disorders.  The Veteran further posits that the antalgic gait caused by his service-connected right ankle fracture residuals has contributed to or caused his spinal disorders.  

When remanding these claims in November 2014, the Board requested, inter alia, that a VA medical opinion addressing the aforementioned theories of service connection be obtained, and such an opinion was rendered in July 2015.  However, the Board finds the portion of the requested medical opinion addressing a theory of secondary service connection based on aggravation is insufficient for adjudicatory purposes.  In that regard, when opining that the Veteran's cervical and spinal disorders have not been permanently aggravated by his service-connected right ankle fracture residuals, the examiner cited the lack of right ankle symptomatology or antalgic gait noted during 1984 and 1987 VA examinations, which were performed relatively soon after service.  At such time, the Veteran's right ankle disability was evaluated as noncompensably disabling.  However, the Veteran's right ankle disability has become more symptomatic over the years, and during a 2012 VA examination, he was diagnosed with traumatic degenerative joint disease and instability of the right ankle, symptoms that form the basis of his current 10 percent rating.   Moreover, the Veteran has consistently reported developing an antalgic gait after repetitive right ankle use, and the record reflects that he has been prescribed a right ankle brace.  Thus, an addendum opinion addressing whether the Veteran's current right ankle impairment, and related antalgic gait, aggravate his spinal disorders is required.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered the July 2015 opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner is to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cervical and lumbar spine disorders (cervical spine degenerative joint disease and lumbar spine degenerative joint disease and degenerative disc disease) have been aggravated beyond their normal progression by the Veteran's service-connected right ankle fracture residuals.  

The examiner is specifically asked to consider and comment on the clinical significance of the Veteran's more recent right ankle symptomatology, which includes pain on movement resulting from his traumatic right ankle degenerative joint disease, and right ankle instability, requiring him to wear an ankle brace, all of which result in his development of an antalgic gait after repetitive right ankle use.

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

Further, if aggravation is found, the examiner is requested to identify the baseline level of severity  prior to the superimposed aggravation.  

A complete rationale must be provided for all opinions expressed.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


